UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: July 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Regional Bank Fund Securities owned by the Fund on July 31, 2007 (unaudited) Issuer Shares Value Common stocks 99.39% (Cost $679,542,637) Asset Management & Custody Banks 7.99% Bank of New York Mellon Corp. (NY) 1,326,648 56,448,872 Northern Trust Corp. (IL) 252,500 15,771,150 State Street Corp. (MA) 762,850 51,133,835 Diversified Banks 10.86% Comerica, Inc. (MI) 153,697 8,093,684 U.S. Bancorp. (MN) 1,693,487 50,719,936 Wachovia Corp. (NC) 1,160,477 54,786,119 Wells Fargo & Co. (CA) 1,599,820 54,025,921 Other Diversified Financial Services 8.25% Bank of America Corp. (NC) 1,175,941 55,763,122 Citigroup, Inc. (NY) 773,790 36,035,400 JPMorgan Chase & Co. (NY) 810,192 35,656,550 Regional Banks 66.74% Alabama National Bancorp. (AL) 241,300 12,878,181 AmericanWest Bancorp. (WA) 125,000 1,906,250 Bank of Hawaii Corp. (HI) 135,700 6,516,314 Bank of the Ozarks, Inc. (AR) 234,550 6,626,038 BB&T Corp. (NC) 1,026,432 38,409,085 BOK Financial Corp. (OK) 107,000 5,352,140 Boston Private Financial Holdings, Inc. (MA) 155,650 3,967,518 Bryn Mawr Bank Corp. (PA) 383,894 8,614,581 Cascade Bancorp. (OR) 471,000 10,272,510 Chittenden Corp. (VT) 1,039,357 34,766,492 City Holding Co. (WV) 112,756 3,704,035 City National Corp. (CA) 521,700 36,931,143 CoBiz, Inc. (CO) 712,950 11,022,207 Colonial BancGroup, Inc. (The) (AL) 1,484,955 32,386,869 Commerce Bancshares, Inc. (MO) 857,299 38,106,941 Cullen/Frost Bankers, Inc. (TX) 1,147,400 56,991,358 Dearborn Bancorp., Inc. (MI) (I) 244,149 3,186,144 East West Bancorp., Inc. (CA) 846,900 31,047,354 Eurobancshares, Inc. (Puerto Rico) (F)(I) 99,870 839,907 F.N.B. Corp. (PA) 520,257 7,809,058 First Charter Corp. (NC) 72,250 1,331,567 First Horizon National Corp. (TN) 1,024,800 32,506,656 First Midwest Bancorp., Inc. (IL) 241,200 7,933,068 First State Bancorp. (NM) 360,350 6,219,641 Fulton Financial Corp. (PA) 1,315,734 17,394,003 Glacier Bancorp., Inc. (MT) 518,700 9,881,235 Greene Bancshares, Inc. (TN) 50,000 1,653,000 Hancock Holding Co. (MS) 490,994 17,366,458 Page 1 John Hancock Regional Bank Fund Securities owned by the Fund on July 31, 2007 (unaudited) Huntington Bancshares, Inc. (OH) 913,238 17,534,170 IBERIABANK Corp. (LA) 120,000 5,056,800 Independent Bank Corp. (MA) 735,000 19,911,150 Independent Bank Corp. (MI) 303,765 3,681,632 KeyCorp (OH) 631,934 21,921,790 M&T Bank Corp. (NY) 385,653 40,991,057 Marshall & Ilsley Corp. (WI) 947,089 39,029,538 MB Financial, Inc. (IL) 356,000 11,349,280 Pinnacle Financial Partners, Inc. (TN) (I) 110,000 2,652,100 PNC Financial Services Group, Inc. (The) (PA) 837,142 55,795,514 Prosperity Bancshares, Inc. (TX) 163,299 4,624,628 Provident Bankshares Corp. (MD) 264,389 7,587,964 Regions Financial Corp. (AL) 1,275,685 38,359,848 Seacoast Banking Corp. of Florida (FL) 548,790 8,797,104 Signature Bank (NY) (I) 80,000 2,471,200 South Financial Group, Inc. (The) (SC) 160,550 3,461,458 Southcoast Financial Corp. (SC) (I) 171,611 3,260,609 Sterling Bancshares, Inc. (TX) 1,271,717 13,238,574 SunTrust Banks, Inc. (GA) 570,437 44,665,217 Susquehanna Bancshares, Inc. (PA) 43,093 745,509 SVB Financial Group (CA) (I) 555,000 29,237,400 Synovus Financial Corp. (GA) 493,350 13,794,066 Taylor Capital Group, Inc. (IL) 136,250 3,697,825 TCF Financial Corp. (MN) 1,787,384 43,951,773 TriCo Bancshares (CA) 655,150 13,247,133 Umpqua Holdings Corp. (OR) 249,188 4,739,556 UnionBanCal Corp. (CA) 267,427 14,778,016 Union Bankshares Corp. (VA) 112,500 2,183,625 United Community Banks, Inc. (GA) 87,500 2,051,875 Virginia Commerce Bancorp., Inc. (VA) (I) 171,635 2,504,155 Virginia Financial Group, Inc. (VA) 263,863 5,496,266 Westamerica Bancorp. (CA) 433,075 17,725,760 Western Alliance Bancorp. (NV) (I) 232,900 6,127,599 Whitney Holding Corp. (LA) 663,680 16,585,363 Wilmington Trust Corp. (DE) 195,850 7,626,399 Zions Bancorp. (UT) 749,300 55,860,315 Thrifts & Mortgage Finance 5.55% Astoria Financial Corp. (NY) 330,050 7,772,678 Hudson City Bancorp., Inc. (NJ) 853,690 10,432,092 People's United Financial, Inc. (CT) 347,020 5,593,962 Sovereign Bancorp., Inc. (PA) 214,600 4,107,444 Washington Federal, Inc. (WA) 1,126,098 25,370,988 Washington Mutual, Inc. (WA) 864,111 32,430,086 Page 2 John Hancock Regional Bank Fund Securities owned by the Fund on July 31, 2007 (unaudited) Total investments (Cost $679,542,637) 99.39% Other assets and liabilities, net 0.61% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Regional Bank Fund Notes to Schedule of Investments July 31, 2007 (unaudited) (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer [; however, security is U.S. dollar-denominated.] (I) Non-income-producing security. The cost of investments owned on July 31, 2007, including short-term investments, was $679,542,637. Gross unrealized appreciation and depreciation of investments aggregated $883,635,003 and $28,673,780, respectively, resulting in net unrealized appreciation of $854,961,223. Notes to Schedule of Investments - Page 1 Notes to Schedule of Investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Notes to Schedule of Investments  Page 2 John Hancock Small Cap Equity Fund Securities owned by the Fund on July 31, 2007 (unaudited) Issuer Shares Value Common stocks 98.79% (Cost $690,484,318) Aerospace & Defense 4.27% ARGON ST, Inc. (I) 457,589 9,581,914 Force Protection, Inc. (I) 166,900 2,620,330 Force Protection, Inc. (I)(K) 1,302,000 20,441,400 Apparel Retail 1.09% Hibbett Sports, Inc. (I) 323,955 8,302,967 Biotechnology 1.90% Exelixis, Inc. 687,250 6,659,452 Martek Biosciences Corp. (I) 308,554 7,905,153 Broadcasting & Cable TV 1.72% Acacia Research  Acacia Technologies (I) 748,703 9,628,321 XM Satellite Radio Holdings, Inc. (Class A) (I) 308,400 3,531,180 Building Products 0.07% Modtech Holdings, Inc. (I) 290,800 549,612 Casinos & Gaming 3.13% Bally Technologies, Inc. (I) 410,900 10,108,140 Pinnacle Entertainment, Inc. 281,000 7,449,310 Progressive Gaming International Corp. (I) 1,250,000 6,375,000 Communications Equipment 0.48% SeaChange International, Inc. (I) 525,000 3,664,500 Computer Hardware 0.61% Stratasys, Inc. (I) 105,400 4,638,654 Computer Storage & Peripherals 1.52% LaserCard Corp. (I)(W) 970,260 11,623,715 Construction & Engineering 1.53% Stantec, Inc. (Canada) (E)(F)(I) 365,130 11,698,522 Construction Materials 0.15% Headwaters, Inc. (I) 73,200 1,180,716 Consumer Finance 1.30% Infinity Property & Casualty Corp. 226,500 9,975,060 Distributors 1.46% LKQ Corp. (I) 392,200 11,150,246 Diversified Banks 0.78% PrivateBancorp, Inc. 220,000 5,940,000 Diversified Chemicals American Vanguard Corp. 151,233 1,905,536 Page 1 John Hancock Small Cap Equity Fund Securities owned by the Fund on July 31, 2007 (unaudited) Diversified Commercial & Professional Services 3.49% Hill International, Inc. (I) 789,055 5,839,007 Providence Service Corp. (I) 399,100 10,484,357 Team, Inc. 220,950 10,386,860 Diversified Financial Services 4.55% Euronet Worldwide, Inc. (I) 776,000 19,718,160 FTI Consulting, Inc. (I) 367,750 15,088,782 Drug Retail 1.26% Matrixx Initiatives, Inc. (I) 448,724 9,643,079 Electrical Components & Equipment 4.67% Color Kinetics, Inc. (I) 531,483 17,895,033 Evergreen Energy, Inc. (I) 277,800 1,019,526 Medis Technologies Ltd. (I) 1,253,082 16,791,299 Electronic Equipment Manufacturers 2.72% FARO Technologies, Inc. (I) 282,350 10,511,890 Measurement Specialties, Inc. (I) 467,500 10,289,675 Health Care Equipment 10.29% Caliper Life Sciences, Inc. (I) 919,254 4,412,419 Electro-Optical Sciences, Inc. (I)(W) 697,200 4,552,716 Electro-Optical Sciences, Inc. (I)(K)(W) 177,590 1,159,663 Kyphon, Inc. (I) 211,800 13,898,316 NeuroMetrix, Inc. (I) 419,250 3,521,700 NuVasive, Inc. (I) 509,435 14,610,596 ResMed, Inc. (I) 256,800 11,037,264 SenoRx, Inc. (I) 485,850 4,727,321 Somanetics Corp. (I) 550,000 9,663,500 SonoSite, Inc. 395,000 11,178,500 Health Care Services 3.69% Allscripts Healthcare Solutions, Inc. (I) 552,000 12,558,000 HealthExtras, Inc. (I) 387,750 10,403,332 Spectranetics Corp., (The) (I) 402,500 5,236,525 Health Care Supplies 1.56% ev3, Inc. (I) 442,260 7,284,022 Northstar Neuroscience, Inc. (I) 453,080 4,644,070 Health Care Technology 2.10% AMAG Pharmaceuticals, Inc. (I) 163,150 8,759,523 Vital Images, Inc. (I) 373,350 7,276,592 Homefurnishing Retail 0.91% Select Comfort Corp. (I) 437,225 6,969,367 Human Resources & Employment Services 1.60% Barrett Business Services, Inc. (I) 485,600 12,256,544 Industrial Machinery 2.10% Flow International Corp. (I) 879,000 8,113,170 Raven Industries, Inc. 234,647 7,982,691 Internet Software & Services 3.54% DivX, Inc. (I) 478,250 6,461,157 Page 2 John Hancock Small Cap Equity Fund Securities owned by the Fund on July 31, 2007 (unaudited) Opsware, Inc. (I) 1,463,500 20,635,350 Movies & Entertainment 1.37% IMAX Corp. (Canada) (F)(I)(W) 2,079,250 10,479,420 Oil & Gas Drilling 3.27% InterOil Corp. (Canada) (F)(I) 684,750 14,742,667 TETRA Technologies, Inc. (I) 370,800 10,311,948 Oil & Gas Equipment & Services 1.59% Superior Energy Services, Inc. (I) 301,000 12,136,320 Packaged Foods & Meats 0.04% Galaxy Nutritional Foods, Inc. (I) 611,848 275,332 Pharmaceuticals 2.37% Inspire Pharmaceuticals, Inc. (I) 858,000 4,719,000 Medicis Pharmaceutical Corp. (Class A) 469,350 13,390,556 Property & Casualty Insurance 1.00% ProAssurance Corp. (I) 155,000 7,653,900 Regional Banks 3.62% Boston Private Financial Holdings, Inc. 367,700 9,372,673 IBERIABANK Corp. 167,475 7,057,396 Pacific Mercantile Bancorp. (I) 300,000 4,143,000 Umpqua Holdings Corp. 375,000 7,132,500 Restaurants 2.66% McCormick & Schmick's Seafood Restaurants, Inc. (I) 504,090 12,289,714 Texas Roadhouse, Inc. (Class A) (I) 676,800 8,033,616 Semiconductor Equipment 5.13% Cymer, Inc. (I) 271,500 11,606,625 FormFactor, Inc. (I) 408,100 15,666,959 Mattson Technology, Inc. (I) 1,204,000 11,991,840 Semiconductors 3.06% NetLogic Microsystems, Inc. (I) 277,250 8,450,580 Trident Microsystems, Inc. (I) 986,147 14,999,296 Specialized Finance 0.51% Portfolio Recovery Associates, Inc. (I) 75,000 3,918,750 Specialty Stores 1.16% A.C. Moore Arts & Crafts, Inc. (I) 493,100 8,915,248 Systems Software 4.11% Access Integrated Technologies, Inc. (I) 666,500 5,398,650 Concur Technologies, Inc. (I) 679,550 16,214,063 Progress Software Corp. (I) 325,000 9,831,250 Technology Distributors 1.59% iRobot Corp. (I) 682,400 12,201,312 Telecommunication Services 1.99% Comtech Telecommunications Corp. (I) 351,000 15,257,970 Page 3 John Hancock Small Cap Equity Fund Securities owned by the Fund on July 31, 2007 (unaudited) Trucking 1.44% Celadon Group, Inc. (I) 729,800 10,990,788 Wireless Telecommunication Services 1.14% I.D. Systems, Inc. (I)(W) 830,000 8,748,200 Issuer Shares Value Warrants 0.00% $0 (Cost $0) Health Care Equipment 0.00% 0 Electro-Optical Sciences, Inc. (B) 26,639 0 Systems Software 0.00% 0 Access Integrated Technologies, Inc. (B) 75,000 0 Par value Issuer, description, maturity date Value Short-term investments 0.12% (Cost $911,000) Joint Repurchase Agreement 0.12% Joint Repurchase Agreement with Bank of America Corp. dated 7-31- 07 at 5.120% to be repurchased at $911,130 on 8-1-07, collateralized by $766,371 of U.S. Treasury Bond, 7.500%, due 11-15-16 (valued at $929,220, including interest) $911 911,000 Total investments (Cost $691,395,318) 98.91% Other assets and liabilities, net 1.09% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 4 John Hancock Small Cap Equity Fund Summary of written options outstanding on July 31, 2007 (unaudited) Number of Exercise Expiration Name of issuer contracts price date Value CALLS Stratasys, Inc. 200 $50 08-20-07 $8,802 $8,802 PUTS InterOil Corp. 700 $20 08-20-07 $15,071 $15,071 Written options for the nine months ended July 31, 2007 were as follows: NUMBER OF CONTRACTS PREMIUMS RECEIVED Outstanding, beginning of period - - Options written 2,320 $590,599 Option closed (920) (304,803) Options expired - - Options exercised (500) (65,999) Outstanding, end of period 900 $219,797 Summary of written options John Hancock Small Cap Equity Fund Transactions in securities of affiliated issuers July 31, 2007 (unaudited) Affiliated issuers, as defined by the Investment Company Act of 1940, are those in which the Funds holdings of an issuer represent 5% or more of the outstanding voting securities of the issuer. A summary of the Funds transactions in the securities of these issuers during the period ended July 31, 2007 is set forth below. Beginning Ending share share Realized Dividend Ending Affiliate amount amount gain (loss) income Value Electro-Optical Sciences, Inc. bought: none sold: none 697,200 697,200 4,552,716 bought: none sold: none 177590 1 177,590 1,159,663 I.D. Systems, Inc. bought: none sold: none 830,000 830,000 8,748,200 IMAX Corp. bought: none sold: none 2,079,250 2,079,250 10,479,420 LaserCard Corp. bought: 50,000 shares sold: none 920,260 970,260 11,623,715 Totals $0 $0 1 Direct placement security Transactions in securities of affiliated issuers John Hancock Small Cap Equity Fund Notes to Schedule of Investments July 31, 2007 (unaudited) (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $0.00 or 0.00% of the net assets as of applicable to common shareholders as of July 31, 2007. (E) Parenthetical disclosure of a foreign country in the security description represents country of local currency; par value is expressed in local currency. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Fund's bylaws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown on the direct placement table following these footnotes. (W) Issuer is an affiliate of John Hancock Advisers, LLC. The cost of investments owned on July 31, 2007, including short-term investments, was $691,395,318. Gross unrealized appreciation and depreciation of investments aggregated $148,434,954 and $83,049,965, respectively, resulting in net unrealized appreciation of $65,384,989. Footnotes to Schedule of Investments - Page 1 John Hancock Small Cap Equity Fund Direct Placement Securities July 31, 2007 (unaudited) Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost net assets July 31, 2007 Electro-Optical Sciences, Inc. Common stock 10-31-06 $1,012,263 0.15% $1,159,663 Force Protection, Inc. Common stock 07-21-06 8,665,950 2.67 20,441,400 Direct Placement Securities Notes to Schedule of Investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE.
